The controlling issues involved in this appeal were, on motion for rehearing, certified to the Supreme Court. In answer to said questions the Supreme Court held that the judgment of the trial court should be reversed and judgment rendered vesting title to the property in controversy in appellants Gertrude Caufield, Kathleen Caufield, and Lillian Caufield Clarke in equal proportions, in fee simple. Clarke v. Clarke (Tex.Com.App.) 46 S.W.2d 658.
The opinion heretofore rendered in this cause is withdrawn, and in compliance with and upon the authority of said opinion by the Supreme Court, the judgment of the trial court is reversed, and Judgment is here rendered denying appellee any recovery and awarding to appellants Gertrude Caufield, Kathleen Caufield, and Lillian Caufield Clarke the property described in the judgment of the trial court, same to be owned and held by them in equal portions, in fee simple.
 *Page 328